PER CURIAM.
The Petition for Declaratory Relief in this case raised a single issue of insurance coverage. We affirm the Final Declaratory Summary Judgment insofar as it finds that the insurance policy issued by General Accident Fire & Life Assurance Corporation, Ltd. to Florida Machinery Corporation does not provide coverage to any of the named defendants in a separate personal injury action.
We reverse the findings and conclusion on the issue of liability. The question of liability on the part of defendant Florida Machinery Corporation was not before the trial court, and even if it had been, the record reveals that genuine issues of material fact existed so as to preclude summary judgment.
Affirmed in part, reversed in part and remanded.